Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about July 15, 2013, which, insofar as appealed from, denied plaintiffs’ motion for treble damages upon the finding of a rent overcharge, unanimously reversed, on the law, without costs, the motion granted, and the case remanded for the imposition of treble damages.
Defendant made no effort to rebut the presumption of wilfulness arising from the finding that it overcharged plaintiffs for rent during the 30 months ending July 31, 2012 (see Rent Stabilization Law of 1969 [Administrative Code of City of NY] § 26-516 [a]; see e.g. Matter of 10th St. Assoc., LLC v New York State Div. of Hous. & Community Renewal, 110 AD3d 605, 605 [1st Dept 2013]). Indeed, defendant did not deny that it continued to overcharge plaintiffs after a prior court order had determined the correct legal rent.
Concur—Mazzarelli, J.E, Andrias, DeGrasse, Manzanet-Daniels and Feinman, JJ.